ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
MicroTechnologies, LLC                        )      ASBCA No. 59899
                                              )
Under Contract No. SP4701-l l-P-0033          )

APPEARANCE FOR THE APPELLANT:                        Lewis P. Rhodes, Esq.
                                                      Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Kristin K. Bray, Esq.
                                                     Corinne M. Foley Petersen, Esq.
                                                      Trial Attorneys
                                                      DLA Troop Support
                                                      Philadelphia, PA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice .

       Dated: 8 June 2015                            .:/::?,,--7
                                                   ///                  ~

                                              /~~~-
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59899, Appeal of
MicroTechnologies, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals